DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5, 7-11 and 17-20 are pending.
Claims 6 and 12-16 are cancelled.

Duty to Disclose
No Information Disclosure Statement has been filed in the instant application. Examiner respectfully reminds Applicant of the duty of disclosure per 37 CFR 1.56 (a).


Response to Amendment
The amendment, filed 16 December 2020, is fully responsive.

With Applicant’s amendments to the claims 1 and 17, the claim limitations of the claims 1-5, 7-11 and 17-20 that invoked 112(f) in previous Office Action, no longer invoke 112(f). 

Applicant’s amendments to the claims 1-5, 7-11 and 17-20 have overcome each and every 112(b) rejections previously set forth. The 112(b) rejections of the claims 1-5, 7-11 and 17-20 have been withdrawn.


Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Objections

Claim 1 is objected to because of the following informalities: “identifying the global software code elements are affected by …” on lines 24-25 should be replaced with “identifying the global software code elements that are affected by …”. Appropriate correction is required.

Claim 17 is objected to because of the following informalities: “identify the global software code elements are affected by …” on lines 34-35 should be replaced with “identify the global software code elements that are affected by …”. Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Strain et al. (US 10,088,837 B1), hereinafter ‘Strain’, in view of OTA et al. (US 2018/0348728 A1), hereinafter ‘Ota’, further in view of Hammack et al. (US 2020/0319767 A1), hereinafter ‘Hammack’, further in view of Ventura et al. (US 2009/0037242 A1), hereinafter ‘Ventura’.

Regarding claim 1, Strain teaches:
A computer program product comprising one or more computer storage media having stored thereon computer-executable instructions which, when executed by one or more processors of a computing system, cause the computing system to perform  the following method: (Strain: “A chemical, biological, or pharmaceutical process design and management system, comprising: a General Design digital software object stored in a memory for manufacturing a chemical, biological, or pharmaceutical product allowing a user to assemble a process design based on the user's input data and retrieved process library data, said General Design software object defining operations sequences, and processing operation parameters including materials balances, cycle time, and constraints.” --- claim 23; “Any computer configuration and architecture satisfying the speed and interface requirements herein described may be suitable for implementing the system and method of the present embodiments.” --- column 5 lines 46-50; where the implemented system and methods on a computer reads on having “one or more processors”.)
analyzing, with a manufacturing and production process analyzer, a manufacturing and production process …; (Strain: “The General Master Design 113 is implemented as a where Equipment selection processing steps read on “a manufacturing and production process analyzer”, and analyzing identified equipment to determine if the equipment is capable of satisfying the design reads on “analyzing … a manufacturing and production process”.)
identifying, with a dependency identifier, dependencies …; (Strain: “A time cycle view 204 (seen in FIGS. 13A and 14 (middle panel)) for the process may be displayed in the form of a Gantt chart.  This may be calculated to aid in the visualization of task timing information, the critical path, and task dependencies.  The key data items are start time, end time, slack time, duration and connections for each design task.” --- column 20 lines 17-22, figures 13A and 14; where the process of calculating for a Gantt chart of task dependencies reads on “identifying, with a dependency identifier … dependencies …”.)
generating, with a structure builder,  one or more reusable global software code elements comprising data structures that are implemented to dynamically create interactive interfaces that present and allow interaction with the discrete steps of the manufacturing and production process; and (Strain: “Generic phase definitions are reusable software objects that characterize physical, chemical, or biological process steps with associated generic equipment requirements specifically designed to be the building blocks in a General Master Design 113.” --- column 8 lines 16-20; “Constraint definitions are reusable software objects that define constraints and are used in validation of a simulated process stream.  A user where the constraint definitions (reusable software objects) or generic phase definitions read on “one or more reusable, global software code elements”, modifying and updating parameters reads on “generating …”, and the process step of modifying and updating reads on “a structure builder”.; “wherein said graphical user interface views include defining generic phases of the equipment process;  and mapping the generic phases to specific phases for the plant.” --- claim 15; where the views read on “interactive forms”, and the specific phases for the plant read on “the discrete steps of the manufacturing and production process”.)
accessing, with an interactive interface builder, the global software code elements and the identified dependencies to generate multiple interactive manufacturing and production process interfaces (Strain: “A process design and management system comprising: … The system according to the present teachings provides a library of design objects that can be used to easily design a manufacturing plan through the user interface.” --- column 2 line 66 – column 3 lines 25; “The graphical user interface allows multiple views of the process design, generic equipment process, and plant-specific equipment process.  The graphical user interface views include one or more of a design view, process flow view, time cycle view, and instructions view. … The design view, process flow view, instruction view and time cycle view dynamically interact with each other such that a change in one view will result in a corresponding change in the others.” --- column 3 lines 26-42; where the process design and management system reads on “an interactive form builder”, the a library of design objects reads on “the global software code elements and the identified dependencies”, and providing the library of design objects through the user interface reads on “accessing”, the various views of the graphical user interface read on “multiple interactive manufacturing and production process interfaces”, and the change in one view resulting in the corresponding change in other views read on “to generate multiple interactive manufacturing and production process interfaces”.; “Also, a user can optionally map a constraint to one or more operation parameters to define cause-effect relationships.” --- column 11 lines 43-45; “A time cycle view 204 (seen in FIGS. 13A and 14 (middle panel)) for the process may be displayed in the form of a Gantt chart.  This may be calculated to aid in the visualization of task timing information, the critical path, and task dependencies.” --- column 20 lines 17-21) allowing users to provide information relating to the discrete steps, ensuring that the manufacturing and production process is performed in a specified manner. (Strain: “One embodiment of a method for using the system to design a process includes the steps, but is not limited to: preparing a General Design using the user interface by selecting operations and constraints for the process, the operations and constraints defined in a system library; deriving a General Master Design from the General Design using the user interface, including adding equipment requirements and defining generic phases; deriving a Master Design from the General Master Design using the user interface, including defining specific equipment for a plant and mapping the generic phases to specific phases for the plant; and generating a Master Recipe from the Master Design for display through the user interface as instructions.” --- column 3 lines 43-55; where phases or steps read on “the discrete steps”, and designing the generic phases to specific phases through the user interface reads on “allowing users to provide information relating to the discrete steps”.; “In one embodiment, the system allows users to simulate a where mapping the generic phases to specific phases for the plant and generating a master recipe, as well as performing simulation to check for errors, reads on “ensuring that the manufacturing and production process is performed in a specified manner”.) (Strain: “The edit mode may enforce the three level hierarchy (General Design, General Master, and Master) where only specific editing features are possible. … 3) Master Design 115 Updates a. Modify Phase Map selection and modify Phase parameters b. Modify an equipment selection c. Rescale the design within the constraints of the design and the equipment set.” --- column 17 lines 1-21; where modifying Phase parameters further reads on “allowing users to provide information relating to the discrete steps”.)

Strain does not explicitly teach: analyzing, with a manufacturing and production process analyzer, a manufacturing and production process and dividing the manufacturing and production process into a plurality of physical, discrete steps; and identifying, with a dependency identifier, dependencies between the discrete steps in the manufacturing and production process; wherein the interactive interfaces that have dependencies or parallel processes are marked in a specified manner; and the multiple interactive manufacturing and production process interfaces indicating, based upon average times for batch records, whether a given task is behind or ahead of schedule; and receiving, with a software code updating interface that includes a software code updating module, software code updates and identifying the global software code elements are affected by the received software code updates, wherein: the global software code elements are implemented within the multiple interactive manufacturing and production process interfaces, and after the global software code elements that need to be updated are identified, the identified global software code elements are automatically updated, such that the multiple interactive manufacturing and production process interfaces are also automatically updated.
Ota teaches:
analyzing, with a manufacturing and production process analyzer, a manufacturing and production process and dividing the manufacturing and production process into a plurality of physical, discrete steps; and identifying, with a dependency identifier, dependencies between the discrete steps in the manufacturing and production process. (Ota: “A process analysis apparatus according to an aspect may include a first acquisition unit that acquires a plurality of pieces of state data related to states of a plurality of mechanisms that constitute a manufacturing line, a second acquisition unit that acquires a control program for controlling an operation of the manufacturing line, a first analyzer that analyzes the acquired plurality of pieces of state data so as to identify a connection state between the plurality of mechanisms, a second analyzer that analyzes the acquired control program so as to identify an order relationship between the plurality of mechanisms, and a relationship identifying unit that identifies a causal relationship between the plurality of mechanisms in a process that is carried out on the manufacturing line, based on the identified connection state and order relationship.” --- abstract; where the control order relationships of the plurality of mechanisms read on “analyzing … discrete steps”, and the causal relationships read on “dependencies”.) (Ota: “In the process analysis apparatus according to an aspect, the second analyzer may (1) construct an abstract syntax tree from the control program, (2) extract variables for the respective mechanisms from the constructed abstract syntax tree, (3) identify a dependency relationship between the where the second analyzer of the process analysis apparatus reads on “a manufacturing and production process analyzer”, and  the step (4) of the second analyzer reads on “a dependency identifier”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Strain and Ota before them, to modify manufacturing process designing process to incorporate determining control order relationships of the plurality of mechanisms and their causal relationships.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve knowledge transfer to less experienced staff (Ota: “Therefore, conventionally, experienced maintenance staff performed detection of an abnormality that has occurred in a manufacturing line or a sign thereof by understanding the causal relationship between a plurality of mechanisms that constitute the manufacturing line, based on his or her experience and intuition.  There have been demands for development of a technique for visualizing the causal relationship between a plurality of mechanisms that constitute a manufacturing line such that non-experienced maintenance staff can perform such maintenance work.” --- paragraph 0005).

Strain and Ota do not explicitly teach: wherein the interactive interfaces that have dependencies or parallel processes are marked in a specified manner; the multiple interactive manufacturing and production process interfaces indicating, based upon average times for batch records, whether a given task is behind or ahead of schedule; and receiving, with a software code updating interface that includes a software code updating module, software code updates and identifying the global software code elements are affected by the received software code updates, wherein: the global software code elements are implemented within the multiple interactive manufacturing and production process interfaces, and after the global software code elements that need to be updated are identified, the identified global software code elements are automatically updated, such that the multiple interactive manufacturing and production process interfaces are also automatically updated.
Hammack teaches:
wherein the interactive interfaces that have dependencies or parallel processes are marked in a specified manner; (Hammack: “An example reactor unit module class object 410 is illustrated in FIG. 6 to show one manner of describing or defining the entities associated with or present within a unit module class object.” --- paragraph 0091, figure 6; “A configuration system uses flexible or modifiable object (e.g., module class objects, module instance objects and children objects) techniques to enable class-based configuration to be more useful and beneficial both in developing new control strategies or display elements and in making changes to these elements when these elements are being run or executed in a plant environment.” --- paragraph 0021; “FIG. 7 depicts a screen display which may be created by the configuration application 50 of FIG. 1 during the process of a configuration engineer creating and using module class objects to configure the process plant 10.  Generally, a screen display includes an explorer view on the left-hand side of the screen, which provides an organizational tree structure depicting the configuration of the process plant 10.” --- paragraph 0100, figure 7; The connecting lines of the objects, as illustrated in figure 6, or the organizational tree structure of the process plant, as illustrated in figure 7, reads on “dependencies or parallel processes marked in a specified manner”.)
receiving, with a software code updating interface that includes a software code updating module, software code updates and identifying the global software code elements are affected by the received software code updates, (Hammack: “Moreover, the configuration system using flexible objects makes classes more usable in running plants by allowing changes or updates to be distributed to the instances and children objects in a phased manner.  For example, a user or configuration engineer may selectively propagate class changes down to the instances by allowing the user to make changes to a class object and deciding which of the instances of that class object should receive those changes and at what time, which leads to increased plant performance and better runtime support, instead of forcing all class changes to be propagated to all instances of the class at once.  This phasing feature allows the user to make a class change and only propagate that change to the instances that require the change.  The user can then later go back and propagate the change out to more or to the rest of the instances.  More particularly, this phasing feature allows the user to decide which instances can have the configuration update downloaded thereto based on current plant operational considerations and can phase in a class change over a fluid time line that makes sense within the process operation, instead of having to manage downloads manually or perform an automatic download to all instances all at once..”, where the portion of the configuration system used for updates reads on “a software code updating interface that includes a software code updating module”, the user making changes through the configuration system reads on “receiving … software code updates”, and designating children objects that belong to a certain phase that gets updated reads on “identifying the global software code elements are affected …”. --- paragraph 0022; 
wherein: the global software code elements are implemented within the multiple interactive manufacturing and production process interfaces, and after the global software code elements that need to be updated are identified, the identified global software code elements are automatically updated, such that the multiple interactive manufacturing and production process interfaces are also automatically updated. (Hammack: “If desired, the unit module class object 410 may control the manner in which changes made to the module class object 410 are propagated to the unit module objects 526 as well as the manner in which security access is set up in the unit module objects 526.  One manner of providing this functionality is to set one or more flags or parameters within the unit module class object 410 to specify the manner in which changes are to be propagated to and security is to be handled in the unit module objects 526.  In particular, one or more change propagation parameters may be set to specify whether or not changes made to the unit module class object 410 are to be automatically propagated to the one or more of the module class objects 526.  These change propagation parameters may be stored in the unit module objects 526 and may specify for the entire unit module object, or on a sub-element by sub-element basis, whether changes made to the unit module class object are to be reflected in the unit module object.  For example, the unit module class object 410 may include a global change parameter 534 (marked "C") which may be set in each unit module object created from the unit module class object 410 to enable or disable changes made to the unit module class object 410 from being automatically reflected in the unit module object.  Likewise, each sub-element or block, such as the blocks 501-505, 510, 520 and 522 may include The equipment module class objects, the control module class objects and the display module class objects read on “the multiple interactive manufacturing and production process interfaces”. The change/update made to a parameter of a unit module class object getting propagated to other appropriate/designated unit module class objects reads on “the multiple interactive manufacturing and production process interfaces are also automatically updated.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Strain, Ota and Hammack before them, to modify the process design system interface to incorporate marking elements of the child unit module class objects for propagating updates from the parent objects or elements.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve an ability to update or propagate changes to reused objects or elements in a more controlled manner (Hammack: As will be understood, the configuration system described herein retains the benefits of class-based behavior while, at the same time, this system provides a mechanism that enables users to control the roll out of changes from module classes and other parent objects to the module instances and other children objects that run in controllers, devices, displays or other process elements within the process plant.” --- paragraph 0024).

Strain, Ota and Hammack do not explicitly teach: the manufacturing and production process interfaces indicating, based upon average times for batch records, whether a given task is behind or ahead of schedule.
Ventura teaches:
the manufacturing and production process interfaces indicating, based upon average times for batch records, whether a given task is behind or ahead of schedule; and (Ventura: “In step 409, computation processor 41 uses the SQL procedure and data acquired from repository 17, to average completion times of successfully completed Current Tasks over the prior 12 month-end days.” --- paragraph 0027; “Tasks (environments) are coded by visual attribute such as cross-hatching, shading, color, text or other visual attribute.  Specifically, individual task and day-end report generation completion time condition status are indicated by visual highlighting in FIGS. 6 and 7.  Stable status 603 is shown by a first cross-hatching pattern, or color Green, for example, and indicates day-end business report generation processing is predicted to complete on time or ahead of a normal day-end 21, or month-end 12, day average completion time.  Delayed status 605 is shown by a second cross-hatching pattern, or color Yellow, for example, and indicates day-end business report generation processing is predicted to complete one hour or less behind the normal day-end 21, or month-end 12, day average completion time.  Critical status 607 is shown by a third cross-hatching pattern, or color Red, for example, and indicates day-end business report generation processing is predicted to complete 2 or more hours behind the normal day-end 21, or month-end 12, day average completion time.” --- paragraph 0030; where indicating the report generation is predicted to be behind schedule using visual attribute reads on “indicating … whether a given task is behind or ahead of schedule”, the data acquired from the repository reads on “batch records”, and the determining a delayed status based on average completion time reads on “based upon average times for a batch records”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Strain, Ota, Hammack and 
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve optimizing resources based on a predicted task processing completion time (Ventura: “A system according to invention principles addresses these deficiencies and related problems and enables a computer operations department to optimize resources based on a predicted task processing completion time.” --- paragraph 0003).

Regarding claim 2, Strain, Ota, Hammack and Ventura teach all the features of claim 1.
Strain further teaches:
wherein the discrete steps of the manufacturing and production process include unit procedures, operations, and sections in which operators interact with the dynamically created interfaces. (Strain: “The graphical user interface allows multiple views of the process design, generic equipment process, and plant-specific equipment process.  The graphical user interface views include one or more of a design view, process flow view, time cycle view, and instructions view. … The design view, process flow view, instruction view and time cycle view dynamically interact with each other such that a change in one view will result in a corresponding change in the others.” --- column 3 lines 26-42; “The Master Design object 114 allows the user to assign actual equipment and to map the generic phases to specific (local site) execution system objects like phases and equipment control modules.  Site/equipment (or classes) may be selected, equipment operating details added, and process control constraints defined.” --- column 7 lines 48-53; where the selected site/equipment or classes reads on “sections”, process control constraints reads on “operations”, and unit operating details reads on “unit procedures”.; “Operation definition software takes unit equipment classes, operation parameters, and synchronized operation parameters into account to create a sequence of subordinate generic phases 160 that are created from generic phase definitions.  Generic phase definitions are reusable software objects that characterize physical, chemical, or biological process steps with associated generic equipment requirements specifically designed to be the building blocks in a General Master Design 113.  Generic phases 160 inherit parameters and synchronizations from their parent operation and represent the next level of detail in the evolution of a process design.” --- column 8 lines 12-23)

Regarding claim 3, Strain, Ota, Hammack and Ventura teach all the features of claim 1.
Strain further teaches:
wherein the information relating to the discrete steps provided by the users signify completion of one or more of the discrete steps. (Strain: “Each generic phase 160 definition has a specific duration formula based on the physical, chemical, or biological transformation of the process step and the associated abstract equipment performance parameters.” --- column 8 lines 25-29; where having a specific duration on a transformation of the process step reads on “signify completion of one or more of the discrete steps”.)

Regarding claim 4, Strain, Ota, Hammack and Ventura teach all the features of claim 1.
Strain further teaches:
wherein the global software code elements comprise library elements that provide features that are reusable in different interactive interfaces. (Strain: “Operation definitions are reusable software objects selected from Process Library 102 that characterize physical, where any of the operation definitions, generic phase definitions, constraint definitions, execution definitions, and phase definitions read on “library elements”.)

Regarding claim 5, Strain, Ota, Hammack and Ventura all the features of claims 1 and 4.
Strain further teaches:
determining that at least one of the library elements has been updated; and marking the at least one updated library element with an identifying mark, such that other software code elements that use the library element will use the at least one updated library element. (Strain: “The execution history objects further provide the system 100 with version correlation analysis.  Process designs may change from time to time due to equipment changes and optimization opportunities or when the design is transferred from one facility to another.  Each where having a distinctive identifier for a version after a previous version reads on “determine … has been updated”.; “The different design construction modes of the systems include the following: Edit Mode: the user can add, modify, or edit entities.” --- column 16 lines 55-57; where the process of editing in the edit mode reads on “a library element updater”.; “When the user decides to make a change at a higher level in the design hierarchy, they may be required to create a new version of the design at that level and propagate the changes down to the next lower level (by creating newer versions of the lower design levels).” --- column 17 lines 22-26; where being required to create newer versions of the lower design levels reads on “that other software code elements … will use the at least one updated version”.)

Regarding claim 7, Strain, Ota, Hammack and Ventura teach all the features of claim 1.
Strain further teaches:
wherein the global software code elements are modular, independent units that are reusable in a plurality of interactive interfaces for different manufacturing and production processes. (Strain: “The Master Design 115 may be developed using specific equipment and capability selections Specific Equipment Library 106.  The Master Design object 114 allows the user to assign actual equipment and to map the generic phases to specific (local site) execution where using the generic phases to a specific local site reads on “for different manufacturing and production processes”, and the GUI for different local sites read on “a plurality of interactive interfaces”.)

Regarding claim 8, Strain, Ota, Hammack and Ventura teach all the features of claims 1 and 7.
Strain further teaches:
wherein properties are implemented across modules, data types, and forms, allowing change control in the manufacturing and production process. (Strain: “In one embodiment, the system tracks each process step execution, equipment use, and material use, and lets the user manually or automatically adjust the process design for future batches.  The batch manufacturing process and/or process recipe may have associated globally unique identifiers for each process ingredient and process step that permit the tracking of ingredients and the process steps of the process to enable a persisted correlated execution history.  This way, multiple batch manufacturing process and/or process recipes may be correlated to determine process deviations in process equipment.  Archived process data can be correlated across the product lifecycle, even where a Master Design has changed.” --- column 3 line 60 – column 4 line 5; “A system according to the present teachings may provide interactive GUI elements.  Engineers can adjust design inputs and all elements are updated when the design is re-simulated.  This way, changing some process information and re-simulating the design provides the user instant feedback on the impact of the change.  The system automatically updates all associated internal and UI objects (e.g., Instruction View, Process Flow Diagram, Time Cycle View, where the process steps read on “modules”, process data and information read on “data types”, and the UI objects read on “forms”.)

Regarding claim 9, Strain, Ota, Hammack and Ventura teach all the features of claims 1 and 7-8.
Strain further teaches:
wherein the properties identify which groups, supervisors, and/or products to use in the manufacturing and production process. (Strain: “Material entities may facilitate mass balance and energy balance simulation and may include: Class entities that have parameter definitions for specific design relevant data such as atomic, physical, and thermal properties Definition entities that store specific materials and their properties (mixtures are stored as definition hierarchies) Specification entities that store variants of the same material that differ in ways that do not affect simulation results, but are critical to process understanding (e.g. grain size variants, impurity variants, etc.)” --- column 9 lines 30-41; “To accommodate facility specific equipment and process requirements, capability and resource specialization rules may be defined in each facility.  The design application may use these rules to convert generic capability or resource requests into more specific capability or resource requests (e.g. liquid-inlet into water-inlet, receiver-tank into solvent-receiver-tank).  Rule processing may be performed in the following sequence: Specialization is performed via the material consideration entities where the material transfer records are searched Injection is performed via the capability class resource class entities where a search is performed for the capability requests that require specific resource request Consolidation rules are performed to compute equipment capability where considering material for defining facility specific equipment and process requirements, capability and resource specialization read on “identify which groups, supervisors, and/or products to use”.)

Regarding claim 10, Strain, Ota, Hammack and Ventura teach all the features of claim 1.
Strain further teaches:
wherein the manufacturing and production process interactive interfaces have data reviews that provide a means for inputting signatures that are compliant with associated regulations. (Strain: “The Food and Drug Administration of the United States (FDA) in 2003 launched the so-called Process Analytic Technology (PAT) initiative.  The stated goal of PAT is to control the manufacturing process in addition to final manufactured products.  To comply with PAT requirements, manufacturers must be able to assure quality at the intermediate steps of a corresponding manufacturing process and properly and timely respond to detected out-of-specification conditions.” --- column 2 lines 50-58; where detecting and responding out-of-specification conditions reads on “have data reviews that provide a means for inputting signatures that are compliant”.)

Regarding claim 11, Strain, Ota, Hammack and Ventura teach all the features of claim 1.
Strain further teaches:
wherein the dependency identifier receives one or more inputs defining dependencies between different manufacturing and production process steps. (Strain: “Also, a user can optionally map a constraint to one or more operation parameters to define cause-effect where the key data items or constraints read on “one or more inputs”, and where the upstream operation and the downstream operation read on “different manufacturing and production process steps”.)


Regarding claim 17, Strain teaches:
A computer system comprising: (Strain: “Any computer configuration and architecture satisfying the speed and interface requirements herein described may be suitable for implementing the system and method of the present embodiments.” --- column 5 lines 46-50)
one or more processors, and one or more computer-readable media having stored thereon executable instructions that when executed by the one or more processors configure the computer system to perform at least the following: (Strain: “A chemical, biological, or pharmaceutical process design and management system, comprising: a General Design digital software object stored in a memory for manufacturing a chemical, biological, or pharmaceutical product allowing a user to assemble a process design based on the user's input data and retrieved process library data, said General Design software object defining operations where implementing the system and methods on a computer reads on having “one or more processors”.)
analyze, with a manufacturing and production process analyzer, a manufacturing and production process …; (Strain: “The General Master Design 113 is implemented as a Master Design 115 through specific equipment selection processing.  Equipment selection processing steps begin by identification of all equipment that could be used by a unit in a General Master Design 113.  The units are provisionally selected for use in the General Master Design 113, and the actual capacity of the identified equipment is analyzed to determine if the equipment is capable of satisfying the General Master Design 113.” --- column 13 lines 44-52; where the designing process including equipment selection processing steps read on “a manufacturing and production process analyzer”, and analyzing identified equipment to determine if the equipment is capable of satisfying the design reads on “analyze … a manufacturing and production process”.)
identify, with a dependency identifier module, dependencies …; (Strain: “A time cycle view 204 (seen in FIGS. 13A and 14 (middle panel)) for the process may be displayed in the form of a Gantt chart.  This may be calculated to aid in the visualization of task timing information, the critical path, and task dependencies.  The key data items are start time, end time, slack time, duration and connections for each design task.” --- column 20 lines 17-22, figures 13A and 14; where the process of calculating for a Gantt chart of task dependencies reads on “identify, with a dependency identifier module, dependencies”.)
generate, with a structure builder, one or more reusable, global software code elements that comprise library elements that provide features that are reusable in different interactive interfaces, that are implemented to dynamically create interactive forms that present and allow interaction with the discrete steps of the manufacturing and production process; (Strain: “Generic phase definitions are reusable software objects that characterize physical, chemical, or biological process steps with associated generic equipment requirements specifically designed to be the building blocks in a General Master Design 113.” --- column 8 lines 16-20; “Constraint definitions are reusable software objects that define constraints and are used in validation of a simulated process stream.  A user can select one or more constraints from a library of constraint definitions to add a unique constraint instance to the General Design 111.” --- column 11 lines 32-35; “3) Master Design 115 Updates a. Modify Phase Map selection and modify Phase parameters b. Modify an equipment selection c. Rescale the design within the constraints of the design and the equipment set.” --- column 17 line 15-21; where the constraint definitions or generic phase definitions read on “one or more reusable, global software code elements”, modifying and updating parameters reads on “generate …”, and the process step of modifying and updating reads on “a structure builder”.; “wherein said graphical user interface views include defining generic phases of the equipment process;  and mapping the generic phases to specific phases for the plant.” --- claim 15; where the views read on “interactive forms”, and the specific phases for the plant read on “the discrete steps of the manufacturing and production process”.)
access, with an interactive form builder, the global software code elements and the identified dependencies to generate multiple interactive manufacturing and production process forms, (Strain: “A process design and management system comprising: … The system where the process design and management system reads on “an interactive form builder”, the a library of design objects reads on “the global software code elements and the identified dependencies”, and providing the library of design objects through the user interface reads on “access”, the various views of the graphical user interface read on “multiple manufacturing and production process forms”, and the change in one view resulting in the corresponding change in other views read on “to generate multiple interactive manufacturing and production process forms”.; “Also, a user can optionally map a constraint to one or more operation parameters to define cause-effect relationships.” --- column 11 lines 43-45; “A time cycle view 204 (seen in FIGS. 13A and 14 (middle panel)) for the process may be displayed in the form of a Gantt chart.  This may be calculated to aid in the visualization of task timing information, the critical path, and task dependencies.” --- column 20 lines 17-21)
the multiple interactive manufacturing and production process forms allowing users to provide information relating to the discrete steps, ensuring that the manufacturing and production process is performed in a specified manner; and (Strain: “One embodiment of a method for using the system to design a process includes the steps, but is not limited to: preparing a General Design using the user interface by selecting operations and constraints for where phases or steps read on “the discrete steps”, and designing the generic phases to specific phases through the user interface reads on “allowing users to provide information relating to the discrete steps”.; “In one embodiment, the system allows users to simulate a design in order to validate the design model.  This includes providing any validation errors encountered during the simulation to the user through the user interface.” --- column 3 lines 56-59; where mapping the generic phases to specific phases for the plant and generating a master recipe, as well as performing simulation to check for errors, reads on “ensuring that the manufacturing and production process is performed in a specified manner”.) (Strain: “The edit mode may enforce the three level hierarchy (General Design, General Master, and Master) where only specific editing features are possible. … 3) Master Design 115 Updates a. Modify Phase Map selection and modify Phase parameters b. Modify an equipment selection c. Rescale the design within the constraints of the design and the equipment set.” --- column 17 lines 1-21; where modifying Phase parameters further reads on “allowing users to provide information relating to the discrete steps”.)
determine, with a library element updater, that at least one of the library element has been updated and mark the at least one updated library element with an identifying mark, such that other software code elements that use the library element with the identifying mark will use the updated library element. (Strain: “The execution history objects further provide the system 100 with version correlation analysis.  Process designs may change from time to time due to equipment changes and optimization opportunities or when the design is transferred from one facility to another.  Each process design is determined and recorded with a different identifier.  For example, different versions of the General Design 111, the General Master Design 113, and the Master Design 115 are identified with a distinct identifier, for example, version IDs such as v1.0, 1.1, 1.2, etc. Accordingly, designs may have ‘Version Shared IDs’ that point to previous versions.  A new version of a design can be created by copying or deriving from a higher level design.  The Version Shared IDs can be used facilitate comparative analysis.” --- column 16 lines 22-35; where having a distinctive identifier for a version after a previous version reads on “determine … has been updated”, and the version ID reads on “an identifying mark”.; “The different design construction modes of the systems include the following: Edit Mode: the user can add, modify, or edit entities.” --- column 16 lines 55-57; where the process of editing in the edit mode reads on “a library element updater”.; “When the user decides to make a change at a higher level in the design hierarchy, they may be required to create a new version of the design at that level and propagate the changes down to the next lower level (by creating newer versions of the lower design levels).” --- column 17 lines 22-26; where being required to create newer versions of the lower design levels reads on “that other software code elements … will use the updated library element”.)

Strain does not explicitly teach: analyze, with a manufacturing and production process analyzer, a manufacturing and production process and divide the manufacturing and production process into a plurality of physical, discrete steps; and identify, with a dependency identifier module, dependencies between the discrete steps in the manufacturing and production process; wherein the interactive interfaces that have dependencies or parallel processes are marked in a specified manner; the multiple interactive manufacturing and production process interfaces indicating, based upon average times for batch records, whether a given task is behind or ahead of schedule; and receive, with a software code updating interface that includes a software code updating module, software code updates and identify the global software code elements are affected by the received software code updates, wherein: the global software code elements are implemented within the multiple interactive manufacturing and production process interfaces, and after the global software code elements that need to be updated are identified, the identified global software code elements are automatically updated, such that the multiple interactive manufacturing and production process interfaces are also automatically updated.
Ota teaches:
analyze, with a manufacturing and production process analyzer, a manufacturing and production process and divide the manufacturing and production process into a plurality of physical, discrete steps; and identify, with a dependency identifier module, dependencies between the discrete steps in the manufacturing and production process. (Ota: “A process analysis apparatus according to an aspect may include a first acquisition unit that acquires a plurality of pieces of state data related to states of a plurality of mechanisms that constitute a manufacturing line, a second acquisition unit that acquires a control program for controlling an operation of the manufacturing line, a first analyzer that analyzes the acquired plurality of pieces of state data so as to identify a connection state between the plurality of mechanisms, a second analyzer that analyzes the acquired control program so as to identify an order relationship where the control order relationships of the plurality of mechanisms read on “discrete steps”, and the causal relationships read on “dependencies”.) (Ota: “In the process analysis apparatus according to an aspect, the second analyzer may (1) construct an abstract syntax tree from the control program, (2) extract variables for the respective mechanisms from the constructed abstract syntax tree, (3) identify a dependency relationship between the variables in processing of the control program, based on the constructed abstract syntax tree, and (4) identify an order relationship between the plurality of mechanisms based on the identified dependency relationship.  According to the configuration, it is possible to appropriately identify the order relationship between a plurality of mechanisms.” --- paragraph 0022; where the second analyzer of the process analysis apparatus reads on “a manufacturing and production process analyzer”, and  the step (4) of the second analyzer reads on “a dependency identifier module”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Strain and Ota before them, to modify manufacturing process designing process to incorporate determining control order relationships of the plurality of mechanisms and their causal relationships.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve knowledge transfer to less experienced staff (Ota: “Therefore, conventionally, experienced maintenance staff performed detection of an abnormality that has occurred in a manufacturing line or a sign thereof by understanding the causal relationship between a plurality of mechanisms that constitute the manufacturing line, 

Strain and Ota do not explicitly teach: wherein the interactive interfaces that have dependencies or parallel processes are marked in a specified manner; the multiple interactive manufacturing and production process interfaces indicating, based upon average times for batch records, whether a given task is behind or ahead of schedule; and receive, with a software code updating interface that includes a software code updating module, software code updates and identify the global software code elements are affected by the received software code updates, wherein: the global software code elements are implemented within the multiple interactive manufacturing and production process interfaces, and after the global software code elements that need to be updated are identified, the identified global software code elements are automatically updated, such that the multiple interactive manufacturing and production process interfaces are also automatically updated.
Hammack teaches:
wherein the interactive interfaces that have dependencies or parallel processes are marked in a specified manner; (Hammack: “An example reactor unit module class object 410 is illustrated in FIG. 6 to show one manner of describing or defining the entities associated with or present within a unit module class object.” --- paragraph 0091, figure 6; “A configuration system uses flexible or modifiable object (e.g., module class objects, module instance objects and children objects) techniques to enable class-based configuration to be more useful and beneficial The connecting lines of the objects, as illustrated in figure 6, or the organizational tree structure of the process plant, as illustrated in figure 7, reads on “dependencies or parallel processes marked in a specified manner”.)
receive, with a software code updating interface that includes a software code updating module, software code updates and identify the global software code elements are affected by the received software code updates, (Hammack: “Moreover, the configuration system using flexible objects makes classes more usable in running plants by allowing changes or updates to be distributed to the instances and children objects in a phased manner.  For example, a user or configuration engineer may selectively propagate class changes down to the instances by allowing the user to make changes to a class object and deciding which of the instances of that class object should receive those changes and at what time, which leads to increased plant performance and better runtime support, instead of forcing all class changes to be propagated to all instances of the class at once.  This phasing feature allows the user to make a class change and only propagate that change to the instances that require the change.  The user can then later go back and propagate the change out to more or to the rest of the instances.  More particularly, this phasing feature allows the user to decide which instances can have the configuration update where the portion of the configuration system used for updates reads on “a software code updating interface that includes a software code updating module”, the user making changes through the configuration system reads on “receiving … software code updates”, and designating children objects that belong to a certain phase that gets updated reads on “identifying the global software code elements are affected …”. --- paragraph 0022; “Thus, using the phasing techniques of the configuration system described herein, users can choose whether changes to library items or parent objects are automatically distributed to children objects, or if the user will manage the distribution manually.” --- paragraph 0026)
wherein: the global software code elements are implemented within the multiple interactive manufacturing and production process interfaces, and after the global software code elements that need to be updated are identified, the identified global software code elements are automatically updated, such that the multiple interactive manufacturing and production process interfaces are also automatically updated. (Hammack: “If desired, the unit module class object 410 may control the manner in which changes made to the module class object 410 are propagated to the unit module objects 526 as well as the manner in which security access is set up in the unit module objects 526.  One manner of providing this functionality is to set one or more flags or parameters within the unit module class object 410 to specify the manner in which changes are to be propagated to and security is to be handled in the unit module objects 526.  In particular, one or more change propagation parameters may be set to specify whether or not changes made to the unit module class object 410 are to be automatically propagated to the The equipment module class objects, the control module class objects and the display module class objects read on “the multiple interactive manufacturing and production process interfaces”. The change/update made to a parameter of a unit module class object getting propagated to other appropriate/designated unit module class objects reads on “the multiple interactive manufacturing and production process interfaces are also automatically updated.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Strain, Ota and Hammack before them, to modify the process design system interface to incorporate marking elements of the child unit module class objects for propagating updates from the parent objects or elements.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve an ability to update or propagate changes to reused objects or elements in a more controlled manner (Hammack: As will be understood, the configuration system described herein retains the benefits of class-based behavior while, at the same time, this system provides a mechanism that enables users to control the roll out of changes 

Strain, Ota and Hammack do not explicitly teach: the multiple interactive manufacturing and production process interfaces indicating, based upon average times for batch records, whether a given task is behind or ahead of schedule.
Ventura teaches:
the multiple interactive manufacturing and production process interfaces indicating, based upon average times for batch records, whether a given task is behind or ahead of schedule. (Ventura: “In step 409, computation processor 41 uses the SQL procedure and data acquired from repository 17, to average completion times of successfully completed Current Tasks over the prior 12 month-end days.” --- paragraph 0027; “Tasks (environments) are coded by visual attribute such as cross-hatching, shading, color, text or other visual attribute.  Specifically, individual task and day-end report generation completion time condition status are indicated by visual highlighting in FIGS. 6 and 7.  Stable status 603 is shown by a first cross-hatching pattern, or color Green, for example, and indicates day-end business report generation processing is predicted to complete on time or ahead of a normal day-end 21, or month-end 12, day average completion time.  Delayed status 605 is shown by a second cross-hatching pattern, or color Yellow, for example, and indicates day-end business report generation processing is predicted to complete one hour or less behind the normal day-end 21, or month-end 12, day average completion time.  Critical status 607 is shown by a third cross-hatching pattern, or color Red, for example, and indicates day-end business report generation processing is predicted to where indicating the report generation is predicted to be behind schedule using visual attribute reads on “indicating … whether a given task is behind or ahead of schedule”, the data acquired from the repository reads on “batch records”, and the determining a delayed status based on average completion time reads on “based upon average times for a batch records”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Strain, Ota, Hammack and Ventura before them, to modify the graphical user interface views to incorporate indicating the status of completion time.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve optimizing resources based on a predicted task processing completion time (Ventura: “A system according to invention principles addresses these deficiencies and related problems and enables a computer operations department to optimize resources based on a predicted task processing completion time.” --- paragraph 0003).

Regarding claim 19, Strain, Ota, Hammack and Ventura teach all the features of claim 17.
Strain further teaches:
wherein the interactive form builder is configured to generate a batch record template and provide the batch record template to a documents module that has revision control. (Strain: “In one embodiment, the system tracks each process step execution, equipment use, and material use, and lets the user manually or automatically adjust the process design for 

Regarding claim 20, Strain, Ota, Hammack and Ventura teach all the features of claim 17.
Hammack further teaches:
wherein a form builder provides change control on both a form level and on a user level to track who makes changes to forms and when, the changes being controlled via a rights-based policy or a role-based policy. (Hammack: “The global security parameter 538 may be a locking parameter that locks the unit module class object to all users except those having a preauthorized security access level.  Of course, the security parameters 538 and 540 may specify any one of a number of different levels of security, such as no access, limited access, access to particular types or identities of users, etc., and the security levels may be set to be different in the different blocks and in the different unit module objects created from the same unit module class object.” --- paragraph 0096; “Editions of objects may be identified by a flag, a field or other indication included in or associated with the object.  In an embodiment, an edition or published modified object is stored as a separate object that indicates or links to, as its parent, a draft of the modified object, the current object, another edition, another object, or a library object.  In some scenarios, other information corresponding to the edition of the object (e.g., author, time of publication, etc.) may also be stored.” --- paragraph 0125.)
The motivation to combine Strain, Ota, Hammack and Ventura, which teach the features of the present claim, as submitted in independent claim 17, is incorporated herein.



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Strain, in view of Ota, further in view of Hammack, further in view of Ventura, further in view of Fischer et al. (US 2004/0210396 A1), hereinafter ‘Fischer’.
Regarding claim 18, Strain, Ota, Hammack and Ventura teach all the features of claim 17.
Strain, Ota, Hammack and Ventura do not explicitly teach: wherein the manufacturing and production process forms interface with an enterprise resource planning (ERP) module to present a bill of materials, and an indication of quantities consumed.
Fischer teaches: 
wherein the manufacturing and production process forms interface with an enterprise resource planning (ERP) module to present a bill of materials, and an indication of quantities consumed. (Fischer: “Exemplary groups within vendor enterprise 2 that may share access to such databases include R&D or engineering groups 110, financial management groups 104, marketing and sales organizations 102, resource planning organizations 106 and inventory control organizations 108.” --- paragraph 0033, figure 1; where the vendor enterprise 2 reads on “an enterprise resource planning (ERP) module”.; “FIG. 9 shows an exemplary display screen providing a user with materials planning information for a project.  A bill of materials for exemplary project (ENP02002) is shown.  Quantities required for each item to produce the desired target or intermediate molecule are listed.  Such a list may be provided to a customer as support for materials portions of a price quote or may be used in inventory control aspects of the invention.  In inventory control, aspects of the invention will notify an appropriate materials 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Strain, Ota, Hammack, Ventura and Fischer before them, to modify manufacturing process designing process to incorporate interface with enterprise planning system and display bill of materials and tracking of material usage.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve determining actual progress and costs on a project (Fischer: “Comparisons may be made between the offer version and the executable version to compare actual progress and costs on the project as compared to the estimates in the offer version.  Such comparisons may be informative in tracking financial and other performance criteria for the service provider enterprise.” --- paragraph 0052; “Financial management within the service provider may also review such information to determine actual costs, to determine work in progress, revenue projections, etc.” --- paragraph 0071; “The exemplary display screen of FIG. 12 shows a sample customer invoice generated from the information within the service provider's systems upon completion of a project.  With information tightly integrated as discussed herein, all aspects of chemical product development from initial offer generation, through project execution to final invoicing may be performed.” --- paragraph 0073).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/M.W.C./
Examiner
Art Unit 2116



/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116